Learned, P. J.:
I concur in the result of this opinion, but I am not confident that there is any error in the language *of the act of 1860. The act declares that “ her property shall not be liable for his (her husband’s) debts, except such debts,” etc. The debts excepted, therefore, by this clause, are a certain class of his debts. It would be idle to say that her property shall not be liable for his debts, except for certain of her own debts.
A debt contracted by a married woman, as her husband’s agent, is his debt. One contracted by him, as her agent, is her debt.
The statute exempts her property frqm liability, for his debts, except such as were contracted for the support of herself or her children (not his), and as were not only contracted for such support, but actually through her agency. I suppose that the legislature thought it would be unjust, when a married woman should actually purchase food and clothing for herself and her children, that the creditor should not be allowed to collect the debt out of her property, because the purchases had been made (as in law it probably would be) as the agent of the husband. I think so myself.
Present — Learned, P. J., Boardhan and Bookes, JJ.
Judgment affirmed, with costs.